Citation Nr: 9907512	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to March 31, 1992 for 
the granting of a 100 percent evaluation for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
November 1971.

On August 26, 1988 the Department of Veterans Affairs (VA) 
Regional Office (RO) received the veteran's initial claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In January 1989, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective August 26, 1988.  The RO mailed notice in March 
1989, and the veteran perfected a timely appeal therefrom.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1998).

After readjudicating the issue in October 1989, the 30 
percent evaluation was increased to 50 percent, effective 
from August 26, 1988.  Nevertheless, the veteran continued to 
express disagreement with the assigned evaluation.  On 
appellate review in June 1990, the Board of Veterans' Appeals 
(Board) remanded the increased rating claim for further 
development.

In June 1991, the Board increased the assigned evaluation 
from 50 to 70 percent; notice was mailed to the veteran.  The 
veteran, however, did not appeal the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
See generally 38 U.S.C.A. §§ 7104(b), 7266 (West 1991 & Supp. 
1998); 38 C.F.R. § 20.1100 (1998).  In July 1991, the RO 
implemented the Board's 1991 decision awarding an increased 
evaluation to 70 percent for PTSD, effective from August 26, 
1988.  The RO notified the veteran by letter dated in July 
1991.  The veteran did not appeal the determination.  
Therefore, that decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1998);  38 C.F.R. § 20.1103 (1998).

On March 31, 1992, the RO received the veteran's informal 
claim for entitlement to a total disability based on 
unemployability.  After reviewing subsequently received 
evidence, the RO, in March 1993, determined that entitlement 
to a total evaluation for PTSD was not warranted; the veteran 
perfected an appeal therefrom.

In May 1996, the Board granted the veteran's appeal of 
entitlement to a 100 percent evaluation for PTSD pursuant to 
38 C.F.R. § 4.16(c) (1998).  The RO effectuated the Board's 
determination in a May 1996 rating action, thereby evaluating 
the veteran's PTSD as 100 percent disabling, effective from 
March 31, 1992.  The veteran disagreed with the assigned 
effective date and appealed.

On appellate review on March 18, 1998, the Board found that 
an effective date prior to March 31, 1992 for the assignment 
of a 100 percent evaluation for PTSD was not warranted.  The 
veteran thereafter appealed to the Court.  

In an August 1998 Motion for Remand of the Board Decision and 
to Stay Further Proceedings, the Secretary moved the Court 
for an order vacating the March 18, 1998 decision and 
requested the Court to stay further proceeding in the appeal 
pending its decision upon the motion.  The Secretary 
thereafter reviewed the pertinent facts of record and 
discussed the bases for the remand.  In the bases for the 
remand section, the Secretary recalled that the Board denied 
the appellant's claim for an effective date prior to March 
31, 1992, in part, based on its finding that:

The RO received no evidence during the 
interim period from June/July 1991, the 
date of the Board and RO decisions 
finding that no more than a 70 percent 
evaluation was warranted for PTSD, until 
March 31, 1992, the date of receipt of 
the veteran's claim for an increase.  
Thus, application of the "factually 
ascertainable" provision of 38 C.F.R. § 
3.400(o) is not warranted.  To the extent 
that 38 C.F.R. § 3.400(o) specifies a 
period of one year prior to receipt of a 
claim as the "factually ascertainable" 
period, the Board emphasizes that as the 
veteran failed to appeal the Board and RO 
decisions dated in June and July 1991, 
respectively, no earlier effective date 
can be granted based on review of the 
evidentiary record prior to July 1991.  
The veteran's proper remedy in that 
respect was to appeal those decisions.

After reviewing the foregoing, the Secretary found, such a 
conclusion, which purports to limit the evidence which can be 
considered in making a determination under 38 C.F.R. 
§ 3.400(o), does not comport with the Court's holding in 
Hazan v. Gober, 10 Vet. App. 511 (1997), which provides that 
all evidence should be considered when deciding when the 
rating increase was "ascertainable" under 38 U.S.C. 
§ 5110(b)(2).  Id. at 518.  Accordingly, the Secretary found 
that a remand was required for readjudication of the claim 
based upon all the evidence and pursuant to the Hazan Court's 
interpretation of 38 U.S.C. § 5110(b)(2).  The Secretary also 
pointed out that on remand, the appellant should be permitted 
to submit additional evidence and argument, in accordance 
with the Court's holding in Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992), and in any subsequent decision 
rendered by the Board in accordance with the remand process, 
the Board should set forth adequate reasons or bases for its 
findings and conclusions on all material issues of fact and 
law presented on the record.  38 U.S.C. § 7104(d)(1); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

After reviewing the Secretary's motion, in October 1998, the 
Court granted the motion for remand.  As such, the Board's 
decision was vacated and remanded pursuant to 38 U.S.C. 
§ 7252(a) (West 1991).  


FINDINGS OF FACT

1.  In a decision dated in June 1991, the Board granted the 
veteran a 70 percent evaluation for his service-connected 
PTSD.  

2.  By a rating action dated in July 1991, the RO implemented 
the Board's grant of a 70 percent evaluation and assigned an 
effective date of August 26, 1988.  The veteran was properly 
notified of that determination; however, he did not appeal 
and the determination became final.

3.  On March 31, 1992, the RO received the veteran's informal 
claim for entitlement to a total disability evaluation.

4.  In May 1996, the RO, as compelled by the Board, rated the 
veteran's PTSD as 100 percent disabling and then assigned an 
effective date of March 31, 1992. 

5.  The March 31, 1992 effective date is fixed in accordance 
with the facts found, and is not earlier than the date of 
receipt of the application therefor; thus, it is the proper 
effective date.


CONCLUSION OF LAW

An effective date prior to March 31, 1992 for the granting of 
an increased rating of 100 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 5110(a), 5107(b) (West 1991); 
38 C.F.R. §§ 3.155, 3.400(o)(1), (q)(1)(ii) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to an earlier 
effective date prior to March 31, 1992.  The veteran argues 
that he has continuously prosecuted his claim since August 
26, 1988 and that should be the assigned effective date.

In this case, review of the record shows that the veteran was 
discharged from military service on November 22, 1971, and on 
August 26, 1988, the RO received his initial claim of 
entitlement to service connection for PTSD.  

The record also shows after reviewing the veteran's service 
administrative and medical records, as well as his VA and 
non-VA treatment and examination reports and supporting 
medical statements, in a January 1989 rating decision, the RO 
awarded entitlement to service connection for PTSD and 
assigned a 30 percent evaluation, effective from August 26, 
1988.  A March 1989 letter notified the veteran of that 
determination.  Disagreeing with the assigned evaluation, the 
veteran perfected a timely appeal therefrom.  See generally 
38 C.F.R. §§ 20.200-20.202, 20.302.

To substantiate his appeal, the veteran submitted a February 
1989 medical statement from P. R. R., Ph.D., noting that the 
veteran received weekly counseling for PTSD, that his 
symptoms included uncontrolled lability, dissociative 
episodes, and social withdrawal, that he had experienced at 
least two major depressive episodes necessitating in-patient 
hospitalization, and that he was totally disabled for any 
employment.  A May 1989 statement from J. A. R., Ph.D., 
stating that the veteran had received weekly counseling since 
1988 and March and September 1989 statements in which P. R. 
R., Ph. D., reiterated the veteran's symptoms, recorded a 
diagnosis of PTSD, chronic and severe, and maintained that 
the veteran was temporarily totally disabled were also 
submitted.

Based on the foregoing, in October 1989, the RO increased the 
assigned evaluation from 30 to 50 percent, effective from 
August 26, 1988.  The veteran, however, continued to disagree 
with the assigned evaluation.  On appellate review in June 
1990, the Board remanded the claim for further development.  

Pursuant to the Board's directives, VA outpatient treatment 
and examination reports extending from November 1988 to 
October 1990 were received.  VA examination reports dated in 
November 1988 and May 1989 essentially show that although the 
veteran's symptoms generally consisted of having nightmares, 
panic attacks, difficulty in relationships and maintaining 
self-esteem, clinical findings were basically normal.  The 
diagnosis remained PTSD.  The outpatient reports document 
continued counseling and treatment received for PTSD 
symptoms.

At VA examination in October 1990, after reviewing the 
veteran's social and medical history and recalling his 
symptoms, the examiner reported that mental examination 
revealed essentially normal findings although the veteran was 
somewhat rigid, rarely smiled, and remained emotionally 
distant.  The impression was PTSD.  The examiner acknowledged 
that the veteran's symptoms had not improved since 1988; 
however, his overall functioning had improved, as a result of 
therapy.  The examiner stated that the veteran was unlikely 
to pursue employment for the foreseeable future because of 
his belief that he was gravely disabled and could potentially 
cause harm to another, as he almost did due to a rage 
reaction several years earlier.  

After reviewing the foregoing, by decision dated in June 
1991, the Board increased the 50 percent evaluation to 70 
percent, and within the same month, a copy of that decision 
was provided to the veteran.  It is noted that in the 1991 
decision, the Board acknowledged the presence of the medical 
opinions which indicated that the veteran was unable to work 
because of his PTSD; however, in spite of the foregoing, the 
Board reasoned that at his most recent VA examination, the 
examiner stated that the veteran would probably not pursue 
work due to his own beliefs of severity of his disability and 
his fear of harming someone.  After acknowledging that the 
veteran's PTSD required regular outpatient treatment and that 
he had been unable to engage in employment for some time, the 
Board increased the evaluation to 70 percent.  The veteran 
did not appeal to the Court.  See 38 U.S.C.A. §§ 7104(b), 
7266; 38 C.F.R. § 20.1100.  Also, the RO, by a July 1991 
rating decision, implemented the Board's June 1991 
determination, thereby evaluating the veteran's PTSD as 
70 percent disabling, effective from August 26, 1988.  Notice 
of the decision was mailed on July 29, 1991; the veteran did 
not appeal the rating action.  As such, that determination 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The record then shows that on March 31, 1992, the RO received 
the veteran's informal request, VA Form 21-4138, for 
entitlement to a total disability rating based on 
unemployability.  

In response to the veteran's claim, a VA examination and 
Social and Industrial Survey was accomplished in August 1992.  
During the examiner's and social worker's interviews, the 
veteran generally verified that he continued to receive 
counseling and treatment.  The veteran added, since 
revisiting in-service events his PTSD symptoms, he 
experienced depression, rage, self-destructive anger, 
startled response, and flashbacks, had increased in severity 
and had become more exaggerated.  Symptoms of experiencing 
sleeplessness, nightmares, anxiousness, restlessness, and 
feelings of survivor's guilt were also presented.  During the 
interviews, it was acknowledged that the veteran had 
remarried for the third time although he and his spouse lived 
in separate households.  The veteran lived with his parents.  
It was also noted that the veteran had worked in 14 jobs over 
12 years, as he incurred difficulty with sustaining an 
interest in his work.  The veteran argued that he had not 
worked since 1988 and spent most of his time alone.  The 
veteran spent eight to ten hours a day researching biblical 
themes.  He had difficulty shopping because of crowds, which 
created anxiety and irritability.  It was noted that the 
veteran was highly critical and cynical and socially isolated 
and preoccupied with himself.  

The examination report reveals that on mental status 
evaluation, the veteran had an overall alienating attitude 
towards others without evidence of psychosis.  However, 
cognition, orientation, memory and speech were within normal 
limits.  His mood was one of frequent anger and 
outspokenness, which alienated listeners.  The examiner also 
noted that recent sessions included thirty minutes of loud, 
angry, accusatory blaming of the examiner, but on 
examination, the veteran was cooperative although tense, and 
anxious, with occasional moderately visible anger.  The 
examiner commented that the veteran's social impairment was 
profound, as he was gravely impaired by a highly negative 
self-sabotaging attitude, as far as getting along with others 
in either a work or social setting and by his PTSD symptoms.  
The diagnosis was PTSD and the examiner stated it was clear 
that the veteran was unable to sustain work in an organized 
work setting or sustain normal social relationships.  

In a March 1993 rating action, the RO denied entitlement to a 
total evaluation for PTSD, and in response, the veteran 
appealed.  On appellate review in May 1996, the Board granted 
the veteran's appeal and increased the 70 percent evaluation 
to 100 percent pursuant to 38 C.F.R. § 4.16(c).  The RO 
implemented the Board's determination by a May 1996 rating 
decision in which a 100 percent evaluation was assigned, 
effective from March 31, 1992.  The veteran disagreed with 
the assigned effective date and as detailed in the 
INTRODUCTION section, this appeal ensued.

As noted above, the veteran seeks entitlement to an earlier 
effective date prior to March 31, 1992.  As a general rule, 
Title 38 of the United States Code provides that, unless 
specifically provided otherwise, the effective date of a 
claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  However, Title 38 of the United 
States Code also provides that the effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2).

The applicable regulations provide that except as provided in 
paragraph (o)(2) of this section and § 3.401(b), the proper 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  It also provides that for disability 
compensation, the proper effective date is the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o).

38 C.F.R. § 3.400(q) provides that for new and material 
evidence, other than service department records, received 
within an appeal period or prior to an appellate decision, 
the effective date will be as though the former disposition 
had not been rendered.  38 C.F.R. § 3.400(q)(1)(i).  However, 
for new and material evidence received after final 
disallowance, the proper effective date is the date of 
receipt of the new claim or date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400(q)(1)(ii).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  Id.  The Court further 
stated that the phrase "otherwise, date of receipt of 
claim" provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
Id.; See VAOPGCPREC 12-98 at 2 (September 23, 1998).  That 
is, because neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. 
§ 3.400(o)(2) refer to the date of the claim as the effective 
date of an award of increased disability compensation, the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a veteran's 
disability increased, if the claim is received within one 
year from such date.  The effective date of an increased 
rating would be the date of claim only if the claim is not 
received within the year following the increase in 
disability, as explained in Harper.  VAOPGCPREC 12-98 at 3.

After reviewing all of the evidence of record and applicable 
law and regulation, the Board finds that entitlement to an 
earlier effective date prior to March 31, 1992 is not 
warranted.  The Board recognizes that in January 1989, the 
veteran's service-connected PTSD disability was evaluated at 
30 percent, effective from August 26, 1988; that in response 
to expressed disagreement, in October 1989 the 30 percent 
evaluation was increased to 50 percent; and in a July 1991 
rating action, the RO, effectuating a Board's June 1991 
decision, which was based on the entire evidence of record 
present, increased the evaluation from 50 percent to 
70 percent, effective from August 26, 1988.  The Board also 
recognizes and points out that the record clearly shows that 
in July 1991, notice of the determination was mailed to the 
veteran, but the veteran did not express disagreement within 
the applicable time period thereafter.  As such, the June 
1991 Board decision and July 1991 rating decision became 
final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.104.

When the Board disallows a claim, that claim may not 
thereafter be reopened and allowed and the claim, including 
decisions of degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 3.104, 3.105.  Also, if no 
notice of disagreement is filed with a year of a RO action or 
determination, the determination shall become final and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c).  
Here, the June 1991 Board decision and July 1991 rating 
decision are final and the veteran has not alleged or 
identified a clear and unmistakable error in the Board 
decision or any rating determination of record.  Accordingly, 
the RO's July 1991 decision, effectuating the Board's 1991 
decision, which determined that the veteran's PTSD was 
70 percent disabling, effective from August 26, 1988 is final 
and binding.  

As noted above, unless specifically provided otherwise, the 
effective date of a claim for increase of compensation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  Also, for new and material evidence 
received after final disallowance, the proper effective date 
is the date of receipt of the new claim or date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).  
On March 31, 1992, the RO received the veteran's informal 
claim for entitlement to a total rating based on individual 
unemployability, 38 C.F.R. § 3.155 (1998), and in response, 
in August 1992, a disability examination and Social and 
Industrial Survey were accomplished.  After reviewing the 
foregoing evidence, in March 1993 the RO determined that 
entitlement to a total rating based on individual 
unemployability was not warranted.  Disagreeing with the 
determination, the veteran filed an appeal.  On appellate 
review in May 1996, the Board granted the veteran's appeal, 
thereby establishing entitlement to a 100 percent evaluation 
under 38 C.F.R. § 4.16(c).  Within the same month and by a 
rating determination, the RO effectuated the Board's decision 
and assigned an effective date of March 31, 1992, the date of 
receipt of the veteran's informal claim.  

In the case at hand, either the provisions of 5110(a) or 
3.400(q)(1)(ii) are applicable.  That is, the effective date 
of the veteran's claim is governed by the later of the (1) 
date of the claim and (2) the earliest date it is factually 
ascertainable that an increase in disability had occurred, 
i.e., date entitlement arose.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(1)(ii).  As noted above, the RO assigned 
the date of receipt of the claim, March 31, 1992, as the 
effective date for each increase, even though the actual 
evidence supporting the increased evaluation allowed was not 
actually produced until after the receipt of the claim.  The 
requisite criteria for a 100 percent rating for the service-
connected disability was not initially met until a VA 
examination was accomplished in August 1992, as the record 
shows that in reaching its 1996 determination, the Board 
relied heavily on this evidence of record.  Nevertheless, the 
assigned effective date was the date of receipt of the claim 
and as such, in this case, March 31, 1992 is the earliest 
effective date allowable.

The Board acknowledges the veteran's contentions presented on 
appeal, he is entitled to an earlier effective date to August 
26, 1988 because since that time he has consistently and 
timely filed appeals for increased evaluations associated 
with his service-connected PTSD.  The Board is also cognizant 
of the fact that it must review "all the evidence or record 
(not just evidence not previously considered).  Hazan v. 
Gober, 10 Vet. App. at 521.  However, even after reviewing 
the entire evidence of record, the record still shows that 
entitlement to an earlier effective date prior to March 31, 
1992 is not warranted.  

In this case 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are inapplicable because the filing of the 
claim received on March 31, 1992 preceded the increase.  
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase).  See Harper, 10 Vet. App. at 126-127.  
Thus, in this case the general rule, 38 U.S.C.A. § 5110(a) 
applies, the effective date of a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  See Harper v. Brown, 10 Vet. App. 125; 
see also, 38 C.F.R. § 3.400(q)(1)(ii).  

In this regard, the Board emphasizes that there is no 
evidence of record within a year prior to March 31, 1991 
demonstrating that the veteran's PTSD disability had 
increased in severity.  Subsequent to July 1991, the record 
is devoid of any correspondence from the veteran to include 
any VA or non-VA treatment reports associated with PTSD or 
any other disability.  The Board acknowledges that private 
and VA treatment reports extending from November 1988 to 
October 1990 suggest that at that time it was unlikely that 
the veteran would pursue and maintain employment.  
Nevertheless, even if assuming that it was factually 
ascertainable that an increased rating to 100 percent could 
have been warranted at that time, because the veteran's March 
31, 1992 informal claim, from which this appeal ensued, was 
not received within a year from the date of that evidence, 
the law, except to correct obvious errors, precludes the 
assignment of an effective date earlier than March 31, 1992.  
See Hazan, 10 Vet. App. 520-521.  To do otherwise, would 
permit the assignment of an effective date for an increased 
rating at a point in time when, as a matter of law, an 
increased rating to 100 percent had not been demonstrated.  
As discussed above, in the June 1991 decision, the Board 
after reviewing the veteran's claims folder found that 
entitlement to an increased rating to 70 percent and no more 
was warranted and there is nothing in the record indicating 
that the veteran has alleged that the determination was 
clearly and unmistakably erroneous.  It is also noted that in 
its 1996 decision, the Board clearly relied on the veteran's 
August 1992 VA examination report and Social and Industrial 
Survey report when awarding entitlement to an increased 
evaluation to 100 percent.  Nevertheless and in spite of the 
Board's 1996 decision, because the Board's unappealed final 
decision in June 1991 is determinative, as a matter of law, 
that evidence before it did not show that entitlement to an 
increased rating to 100 percent was warranted and because of 
the finality of that decision, the veteran is "collaterally 
estopped from relitigating the same issue based upon the same 
evidence, albeit for a different purpose."  38 U.S.C.A. 
§ 7104(c) (The Board is bound in its decisions by VA 
regulations, instructions to the Secretary, and the precedent 
opinions of the VA General Counsel.); See Hazan, 10 Vet. 
App. at 520 (citations omitted).  The veteran cannot receive 
entitlement to an effective date prior to July 1991 and the 
effective date for his claim may not be earlier than the date 
of receipt of application therefor, March 31, 1992.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).

The Board is also cognizant that applicable regulation 
provides that when new and material evidence, other than 
service department records, is received within the appeal 
period or prior to an appellate decision, the proper 
effective date will be as though the former decision had not 
been rendered.  38 C.F.R. § 3.400(q)(1).  In other words, the 
effective date of an increased rating based upon new and 
material evidence received within the appeal period or prior 
to an appellate decision is the date on which the facts 
establish the increase occurred or the date of the original 
claim for increase, whichever is later.  However, as 
discussed above, based upon the facts presented in this case, 
the July 1991 rating action, effectuating the Board's prior 
decision, became final and the RO received the veteran's 
subsequent informal claim on March 31, 1992.  As such, the 
claim presently on appeal is not a pending claim "still open 
on direct review," but rather it is a new claim or a claim 
reopened based on the submission of new and material evidence 
following a final disallowance, the June 1991 Board decision 
and July 1991 rating action.  Thus, the foregoing provision 
is inapplicable and the veteran cannot receive an effective 
date earlier than the date of his new application or 
application to reopen.  See generally Smith v. West, 11 Vet. 
App. 134 (1998), citing 38 U.S.C. § 5110(a) ("the effective 
date of an award based on . . . a claim reopened after final 
adjudication . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor." (emphasis added)); see also 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993) (effective date 
for reopened claim cannot be the date of the original claim).  
Considering the foregoing, the assigned March 31, 1992 
effective date is the earliest date allowable.

After considering all of the evidence and material of record 
and based on the above reasoning, the Board finds that the 
veteran's appeal lacks legal merit and as such, must be 
denied.  The applicable law and facts presented in this case 
show that the veteran is not entitled to an effective date 
earlier than March 31, 1992.  38 U.S.C.A. §§ 5110(a), 
5107(b); Sabonis v. Brown, 6 Vet. App. 426 (1994); Hazan v. 
Gober, 10 Vet. App. 511; 38 C.F.R. §§ 3.400(o), (q)(1)(ii).


ORDER

Entitlement to an effective date prior to March 31, 1992 for 
awarding of a 100 percent evaluation for PTSD is not 
warranted; the appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

- 14 -


- 1 -


